The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The abstract of the disclosure is objected to because it is too long by about 17 words.  Correction is required (MPEP § 608.01(b)).
The disclosure is objected to because of the following informalities:  On page 17, line 13, “FIG. 2” should apparently be replaced by something like --FIGS. 4A and 4B--.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  In claim 2, last line, “the end side” lacks a proper antecedent basis and is vague as to the scope.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12, 14, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kuiken et al., US 2016/0158029 A1, which discloses a method for controlling a hybrid-type prosthetic leg comprising a knee joint member 30 connected to a joint upper side connection member and coupled to a frame forming a femoral part (Figures 3-4, 6; paragraphs 0019, 0071-0072), wherein under a first walking condition a passive driving module transmits passive power to the knee joint member and under a second walking condition an active driving module is connected via a clutch or the like to the knee joint member (Figures 1-2, 7, 9, 11A-11C, 12A-12C, 13, etc.; paragraphs 0020, 0064+).  Regarding claims 14 and 16, when walking using the passive driving module, power transmission of the active driving module to the knee joint member may be cut off in various ways (paragraphs 0068, 0070, 0072+, 0083, 0085, 0109), and under the second walking condition, power is transmitted to the knee joint member only when walking using the active driving module (paragraphs 0065-0066, 0068-0069).  Regarding claims 19-20, the system is configured such that active and passive driving modules are operable together under the second walking condition during powered tasks (paragraphs 0068-0069), which would innately occur during stance phases.
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuiken et al., US 2016/0158029 A1.  Defining a threshold inclination angle for distinguishing between level walking and ascents would have been obvious in order to accommodate user preferences and abilities (paragraphs 0065-0066, 0073-0074, 0082, 0085, 0115).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuiken et al., US 2016/0158029 A1, in view of Will et al., US 2015/0164660 A1.  While walking on inclines and climbing stairs, switching on active extension assistance as the knee angle velocity changes from flexion to extension and switching off said assistance as the knee angle velocity reverts to flexion was well-known in the art at the effective filing date of the present invention (e.g., Will et al.: paragraphs 0060-0064, 0075) and would have been immediately obvious for Kuiken et al. in order to appropriately control the timing of powered extensions, with further motivation (to combine) provided by similarities of the teachings (Will et al.: paragraphs 0028, 0037, 0086).
Claims 1-2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuiken et al., US 2016/0158029 A1, in view of Herr et al., US 2012/0283845 A1.  Kuiken et al. illustrates a passive driving module in the form of a hydraulic cylinder (paragraphs 0071, 0095) and various types of active driving modules including one having pulleys, driving cable, and driving motor (Figure 13; paragraphs 0096, 0099), but lacks a pulley coupled to the knee joint member.  However, such was common in the art at the effective filing date of the instant invention (e.g., Herr et al.: Figure 4; paragraph 0050).  To incorporate such a transmission system into Kuiken et al. would have been obvious from the advantages (Herr et al.: paragraphs 0010, 0018, 0051), with further motivation (to combine) provided by the similarities in purpose and by Herr et al. at paragraph 0023 (various transmission types).  Regarding claim 7, both the hydraulic cylinder 1100 (Figures 11A to 13 of Kuiken et al.) and the driving cable 406 (Figure 4 of Herr et al.) generally extend along parallel sagittal planes so as to influence knee joint motion.  Regarding claims 8-11, a clutch and guide member for the cable would have been obvious to the ordinary practitioner from Figures 1-2 and 7 of Kuiken et al. in order to impart the passive and powered selectivity depicted in Figure 9.  The further limitations of other dependent claims are readily apparent (MPEP § 707) from the pertinent passages and drawings discussed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774